Preventing trafficking in human beings (debate)
The next item is the debate on
the oral question to the Council on preventing trafficking in human beings, by Anna Hedh and Edit Bauer, on behalf of the Committee on Civil Liberties, Justice and Home Affairs and the Committee on Women's Rights and Gender Equality - B7-0341/2009), and
the oral question to the Commission on preventing trafficking in human beings, by Anna Hedh and Edit Bauer, on behalf of the Committee on Civil Liberties, Justice and Home Affairs and the Committee on Women's Rights and Gender Equality - B7-0342/2009),
As we are all aware, trafficking in human beings is one of the most serious and heinous crimes in the world. That is why I am very disappointed to be debating this important issue here so late in the evening before an empty chamber with no audience and no journalists.
In 1850, slavery was officially banned throughout Europe. Nonetheless, nearly 200 years later, hundreds of thousands of people are suffering the modern form of slavery that is trafficking in human beings in Europe. The European Parliament and the other EU institutions have a huge responsibility to combat and stop modern day slavery, which takes many different forms: forced labour, sex slavery, trading in organs, adoption and begging, for example.
That is why I am pleased that we are debating this important issue this evening. I would like to take the opportunity to thank you for your good cooperation to date and I hope that together, we will ultimately be able to arrive at a common resolution. I also hope that the new Commission will present a directive on trafficking in human beings as soon as possible - a directive that is more forceful and goes even further than the proposal made by the old Commission, which was, in itself, a good one.
In order to tackle the problem of human trafficking we need to have an overall perspective that takes into consideration all the affected policies; that is, not just penal law but also migration. We also need to have proper sanctions in place that really reflect the seriousness of this crime and that really hurt those who are making money out of trafficking in human beings. We must ensure that the victims receive better help and protection, that particular consideration is given to victims who are minors, and we need better coordination within the EU institutions.
In order to really get to grips with the problem of human trafficking, however, all the Member States must put substantial effort into preventive work, and that largely means reducing the demand that exists in our countries for the services provided by the victims of human trafficking. If we can reduce demand, then the supply of services will also go down.
Finally, I appeal to the Council, the Commission, the European Parliament, the Member States and the other EU institutions: let us stand together to put a stop to the trafficking of human beings in Europe, which is a modern form of slavery.
There is no greater sign of the seriousness of the problem of trafficking in human beings than the fact that even in Europe, several hundred thousand people fall victim to it each year. This is probably so unbelievable that the interpreters said several hundred instead of several hundred thousand. Popular opinion is also more or less of this view. It feels that this is a marginal issue, and underestimates both its consequences and the weight of the phenomenon itself. I think that Europe has an obligation to increase the struggle against human trafficking. I would like to address two matters. The first is the protection of victims, and the second the elimination of demand. As regards victim protection, there is a piece of European Community legislation, which the Commission has promised to reassess by 2009. Unfortunately, in spite of the fact that this Directive, number 2004/81, indeed requires updating, so far, this reassessment has not seen the light of day, while the majority of victims are treated as accessories to the crime and are further victimised. We all know, as well, that without the victims' help, it is impossible to round up the criminal gangs, as the management of Europol has also confirmed.
I would like to draw attention to the legislative process regarding another matter, namely, the elimination of demand. Human trafficking has its own market. The laws of supply and demand apply there as they do to other markets. We usually deal with the supply side, and more or less forget, or do not want to address, the demand side, although as long as we have not succeeded in eliminating demand, we will probably strive in vain to combat human trafficking. In addition, I would like to emphasise the need for policy coordination. We have found that within the Commission, certain DGs, certain Directorates-General, do not really coordinate their policies, and the flow of information between them is also unsatisfactory. I think that there is work for us to do in this regard as well.
Mrs Hedh, Mrs Bauer, I could not agree more with the initiative, the question and the debate you have sparked here tonight. I believe that human trafficking is the greatest scourge of humanity. It is therefore one of the great challenges we must tackle, and one that we must tackle together. This is one more example of the importance of combining our efforts at European level, and outside Europe, in order to stamp out this scourge.
In your question, you began by talking about whether the approach to be taken by the European Union should be human rights centred, holistic, and focus on repatriation and reintegration, social affairs and social inclusion. The answer is yes. We absolutely agree that this is the right approach. We also agree with proportionality in the severity of sentencing - this is another of the points you raised in your question - and with the need for additional measures for victim protection. You pointed out and stressed - and I totally agree with you - that victim protection is essential if we are to fight trade and trafficking in human beings and also that consent by a defenceless victim or child to exploitation is absolutely irrelevant; it has to be irrelevant when it comes to punishing this exploitative behaviour.
I believe that your idea on the subject of demand is also important. It is a very important idea that must also be seen through. The same applies to the subject of jurisdiction.
In part 2 of your question, we believe that the coordination of information is absolutely necessary. We therefore agree with the proposal in this question, which seems to us highly appropriate.
You also asked us about preventive measures. I can say, on this subject, that the European Union is working on such preventive measures. Back in 2005, the Council adopted a plan in this regard, which would need to be implemented effectively. Also, as you know, human trafficking is also included in many agreements between the European Union and third countries, for example, the Africa-European Union Strategic Partnership. It is also one of the priorities of the stabilisation and association agreements between the European Union and the Western Balkans. I should also point out that assistance with the training and awareness raising of people who might come into contact with victims plays an important part in the fight against human trafficking. Examples of such people are border police and police and security officers in third countries.
I wish to end by saying that the Spanish Presidency will work in this direction and will concern itself specifically with the subject of children affected by this trafficking, which is one of the main priorities of the Spanish Presidency. Among other initiatives, we have called on the Commission to submit an action plan on unaccompanied minors entering the European Union at the start of 2010.
Lastly, Mr President, during its term of office, during this six-month period, the Spanish Presidency is calling for an immediate debate on a directive to combat human trafficking and I am sure that the new Commission will table this immediately. When the Commission produces its draft, the Spanish Presidency will begin its discussions in the Council and with Parliament. You can take this as an expression of our determination to fight this modern form of slavery, as the previous speakers aptly described it.
Mr President, the Minister has just explained how, in fact, this trafficking in human beings is a form of slavery. I would very much like to thank Mrs Hedh and Mrs Bauer for having raised this question.
We must come up with a holistic, multidisciplinary approach which is not limited to repression, but which integrates international cooperation with third countries. This integrated approach was that adopted by the Commission following the proposal for a framework decision published in March 2009. This framework decision is based on the 2005 Council of Europe Convention on Action against Trafficking in Human Beings, but it goes further.
Naturally, as the Minister has just said, we are going to use the new legal basis offered by the Treaty of Lisbon to present, as quickly as possible, a proposal for a directive, which will take into consideration the discussions that took place before the entry into force of the Treaty of Lisbon. With this new proposal for a directive, we hope to be able to maintain a high level of ambition.
We feel that the European Parliament must play a central role and that its commitment is very important in terms of further strengthening the European legal framework of measures to combat trafficking in human beings. I shall therefore give you some information in response to the content of the question.
Firstly, penalties: trafficking in human beings constitutes a very serious offence, and it must be punished accordingly. Sentences must be severe and the harmonisation of maximum penalties must continue. These vary greatly among Member States, from three to twenty years for basic offences and from ten years to life imprisonment for aggravating circumstances.
While I admit that the way in which sentences are pronounced may differ from one Member State to another, such an enormous discrepancy between penalties is unjustifiable in a European context, and so in the new proposal, we will provide for very severe penalties.
I now come to the help and protection provided to victims. The help, support and protection given to victims of people trafficking, notably as regards accommodation, medical and psychological assistance, advice, information, interpretation services and legal representation, are all essential.
Obviously, as it is something the Spanish Presidency wishes, we will also consider specific and more protective measures for child victims of trafficking. The system for legal aid and representation should be free, especially for children.
Finally, in the course of 2010, the Commission will publish its first report on the implementation of the directive relating to residence permits issued to nationals of third countries who are victims of trafficking in human beings and who cooperate with the competent authorities. Following this report, we will see whether it is appropriate to amend the directive.
As for measures aimed at discouraging demand, in its future proposal for a directive, the Commission also intends to include a clause obliging Member States to take initiatives in this area, as well as to encourage them to criminalise the use of sexual services or labour when the user knows that the person is or has been a victim of trafficking in human beings.
As far as jurisdiction is concerned, we must increase the capacity of each Member State to prosecute not just its own nationals, but also people who habitually reside on its territory, and who are found guilty of trafficking in human beings abroad. This is essential when it comes to combating the phenomenon of the so-called new mafias, namely criminal organisations made up of individuals of different nationalities, who establish the centre of their criminal interests, and therefore their habitual residence, in a country of the European Union.
Next I come to data collection. The Commission has invested heavily in the development of common indicators for data collection. We must provide the European Union with reliable and comparable statistics. Several important projects have been carried out, and the results of these initiatives must be followed up in an appropriate manner, allowing the development of a common model of indicator with Eurostat, with the agencies of the European Union, Europol, Eurojust, Frontex and the Agency for Fundamental Rights.
Finally, I will end with prevention. We have a financial programme, 'Prevention of and Fight against Crime' which, in 2010, will include a targeted appeal concerning the fight against trafficking in human beings. Then, the Stockholm Programme provides for specific action which, in the general guidelines document adopted by the Justice and Home Affairs Council, concerns measures to strengthen cooperation with third countries.
A more comprehensive policy for combating trafficking in human beings is therefore taking shape. As I have said, the Commission will present a draft directive very soon, and I am delighted that the Spanish Presidency has, for its part, announced a debate that will enable you to further enrich the Commission's proposal which, it seems to me, is timely given that this phenomenon is unfortunately far from being in decline and is still growing in our Member States. It is therefore time to react, and to react forcefully.
Mr President, ladies and gentlemen, first of all, I would like to thank Mrs Hedh and Mrs Bauer for their initiative.
Human trafficking, as everyone has said, is an extremely serious offence linked to sexual exploitation and illegal employment. These crimes are committed by unscrupulous people who recruit their victims through violence or deception, perhaps by promising an honest, well-paid job or through threats, directed not only at the victims, but also at their children or relatives.
Unfortunately, as is often the case, it is women and children who pay the highest price. It is estimated that there are nearly three million victims of trafficking worldwide, and nearly 90% of these are women and children. In 2008, with the first European strategy on the rights of children, the European Parliament stated that trafficking in children has many criminal aims: trafficking in organs, illegal adoption, prostitution, illegal work, forced marriages, exploitation of street begging and sexual tourism, to give just a few examples.
In that document, trafficking was described as a real scourge within the European Union, and it was said that combating trafficking and exploitation must therefore become a priority for the future agenda of the European Union, first and foremost, through the adoption of all the urgent legislative measures needed to guarantee the full protection of and provision of assistance to victims. The recent Stockholm Programme also talked about the trafficking and exploitation of minors.
In conclusion, therefore, and in the light of this evening's debate, our hope is that the Commission and the Council will maintain their commitments and that the Commission will produce this new proposal for a directive, which we will assess very carefully.
on behalf of the S&D Group. - Mr President, the achievement of Mrs Hedh and Mrs Bauer today, although speaking at a very late hour, as Mrs Hedh said, is to come here tonight and hear the outgoing Commissioner, Mr Barrot, and the new Spanish Presidency use words like 'determined' and 'ambitious' for the Commissioner. It is worth waiting until this late hour to hear it, because there are many people in this Chamber today, including the authors, who understand the complexity of this brutal modern day phenomenon, but also understand that the EU is expected by its citizens to tackle this modern day scourge.
Mr Barrot talked about the need for new legislation. We hope we will see the Commission proposal very soon. This morning, at the hearing of Commissioner-designate Mrs Malmström, we also saw a positive response to our proposal for an EU anti-trafficking coordinator.
If you start to put together the various pieces of this puzzle, at least we are moving forward, but the sheer scale of the problem described by Anna Hedh means that we really have to turn words into action. With trafficking being such a complex phenomenon, touching on so many different areas such as forced labour, organised crime, sexual exploitation and child abuse, our response must be multi-pronged and holistic. Mr Barrot listed many of the things that we would like to see as a reality and, if they come together in a package across the EU, we will have a determined policy which EU citizens will see as a plan of action. At the moment, EU citizens understand the scourge of trafficking but they do not see the holistic approach and they do not understand what the EU is doing as a whole.
I am happy that Commissioner-designate Malmström underlined her commitment today to come forward with a new legislative proposal very soon, and I am also happy to see the Spanish Presidency underlining not just the fight against trafficking but related issues such as violence against women. It is important that these all come together to show real determination and heart in this proposal. Although the hour is late, we now need the words to be turned into action and the authors have done a good job for us today.
Mr President, first of all, I would like to thank the rapporteur for her commitment and excellent cooperation, as this really is an important subject. As we have said already, human trafficking is perhaps the very worst form of crime. Europol's figures, cited in the question, show that there has been no improvement in this field. The opposite is true, in fact. In the area of forced labour, specifically, the figures are going up, whilst the figures on the trafficking of women remain unchanged. It is thus absolutely clear that there is an urgent need, above all, for consistent action.
In order for such action to succeed, it is necessary, first and foremost, to adopt an integrated approach in the most varied of areas. One absolutely essential element is to increase awareness - including amongst the population within Europe - that human trafficking takes place right in the middle of Europe, in every country. We need, above all, to get to work on education in this regard, as we did, for example, for the football World Cup in Germany, in order to bring the issue of forced prostitution to light, and to show that this really happens everywhere, and also to inspire debate amongst the populace so that there is an awareness there which will lead to the victims being helped.
My second point concerns the protection of victims. Precisely when people are rescued from such a dramatic situation, the Member States, too, must ensure that there is medical and psychological care for them so that they are supported in going back to their countries of origin where appropriate or so that the way is opened to asylum or other similar possibilities here to find a new home and to begin a new life.
Today, there was a report in a Dutch newspaper about an asparagus farmer who was taken into custody because she was suspected of human trafficking and of using slave labour by Romanians, in other words, European citizens. Human trafficking is not just something that takes place with citizens of countries outside the Union, but also with those of countries within it. A well-integrated policy on combating human trafficking cannot simply be limited to taking traffickers like this one into custody and robustly tackling those who commit such crimes, but must also properly focus on the victims. Their rights and their future must be top priority. Victims of human trafficking should never get the impression that they are alone or that they have been left in the lurch. We must support them in all kinds of ways: legally, medically, socially and in communities and financially, and we should possibly also compensate them. The ability of these victims to take possession of their rights and make use of the opportunities that our law allows for is crucial in any new directive. I heard good things from Mr López Garrido and Mr Barrot in this regard.
The Commissioner also said that people who use the services of people who have been trafficked should face stiffer penalties. For me, stiffer penalties for such activities are certainly not wrong, but I do wonder how we help the victims if we further criminalise their function, their work - as it is still work, even if it is slave work. How does it help the victims if they have to be afraid that the work that they are doing at that point in time is being criminalised still further? I would appreciate an answer to this question.
In the Group of the Greens/European Free Alliance's book, victims of human trafficking have a right to a residence permit, a permanent residence permit under certain circumstances, in order to ensure that they do not have to be afraid of being sent back to the country where it all started and in order to ensure that they are able to bring charges against the trafficker, as they are safe in the knowledge that their stay in the country is secure. This is because there must not be even a small chance that anyone is sent back and then comes across the trafficker again. Your new framework directive, Commissioner, President-in-Office of the Council, must be about empowering the victims. It must give them rights and a new future. That is what I would like to see.
Mr President, it is a matter of extreme embarrassment that modern Europe, which enjoys freedom and respect for human rights, has become a place of oppression and abuse for so many people. This is all the more shocking because it often concerns women and children, who are at particular risk and are especially helpless.
As Minister for Justice and Prosecutor General in Poland, I supervised numerous investigations which revealed that such things are happening in Europe, that they extend beyond the borders of particular countries and are sometimes very cruel in nature. The main objective of human trafficking is sexual exploitation or enforced slave labour. In order to prevent and eliminate these phenomena effectively, it is essential that in particular EU Member States, professional enforcement agencies exist which ideally would be centralised, and would guarantee decisive and effective action as well as good international cooperation. European Union institutions should play a major role, especially as regards that last point.
In addition, there are two other matters. Conscious of the fact that human trafficking is often the work of organised criminal gangs, individual countries should guarantee sufficiently severe sanctions for such serious crimes in order to deter and isolate the perpetrators, including sanctions in the form of seizure of assets, which would strike at the economic reason for their activity.
Mr President, human trafficking is, in reality, a scourge of the present day, and it feeds on poverty and ignorance. Its worst form is the trafficking of children, which is often linked to sexual abuse. We in the Confederal Group of the European United Left - Nordic Green Left believe that there is an urgent need for action on the Commission's part. One of the most important prerequisites for successfully combating human trafficking is strengthening the rights of the victims. Only if this succeeds - and not only through punitive measures - can human trafficking be combated at all. That requires very clear rules whereby human trafficking will not result in any sanctions against its victims. One of the things these victims need is effective protection and support before, during and also after criminal proceedings in which they testify as witnesses. This must be a high priority for the period of reconsideration, specifically, as well as where witness testimonies are retracted. Long-term witness protection programmes are urgently needed.
Another thing that I think is important is that all victims of human trafficking, not just children, must be given free counselling. When dealing with children it is also necessary - coming back to this point - for it to be made possible to make use of child-specialist lawyers. There is a need for urgent measures to strengthen prevention, such as training for lawyers, the police, judges and counsellors. I am pleased that the Spanish Presidency intends to address this issue.
Mr President, ladies and gentlemen, today, during the hearing of the Commissioner-designate, I heard a very specific commitment regarding combating human trafficking.
I have been pleased to hear a unanimous opinion expressed here. The same unanimity was not heard when, many years ago, some people occupying these seats - including myself - denounced the dangers that mass illegal immigration would give rise to, among them, a substantial boost for the criminal organisations that utilise this labour and the risks of human trafficking and even organ trafficking. Today, everyone has discovered this phenomenon, and we can only be pleased with the unanimous nature of the commitment.
However, it is important for us to realise that the cause is still the same. The cause, the origin, the breeding ground for this trafficking has but one name, or a main name, a main cause: the scale of illegal immigration and the role played in it by local, European and also non-European criminal organisations, because now we also have trafficking in humans easily managed by organisations outside Europe.
Now, let us take this as our starting point. We should take a considered view that this extremely serious and shameful phenomenon is a sub-species or sub-consequence of mass illegal immigration that has not been properly controlled. Europe should have the courage to call a spade a spade.
(EL) Mr President, I, too, should like to take my turn in congratulating the authors of this very important question. We are living in modern times in which one would expect trafficking in human beings to have been eliminated from our society. Unfortunately, however, the numbers refute this. For example: it is estimated that over 1 800 000 children and young people fall victim to trafficking throughout the world every year. According to UN figures, we have 270 000 victims in the European Union. In Greece alone, the estimated number of victims of trafficking for prostitution has been increased to 40 000 a year, including women and children, but excluding other forms of trafficking.
The two basic parameters that I should like to highlight, without underestimating the importance of other parameters are: firstly, the European institutional framework for combating this crime, which is cross-border and is exacerbated by illegal immigration, is - as has rightly been said - inadequate. That is why we need to up the ante towards a holistic approach and the directive we are awaiting is very important within this framework, as has rightly been said.
Secondly, a particular gap has been identified in the protection of victims, especially in terms of support structures. It is therefore necessary - and I am delighted to have heard this from the Spanish Presidency - for resources and infrastructures to be made available in order to improve any existing infrastructures and create new infrastructures and, of course, to give the staff which can provide such support suitable training.
This modern form of the slave trade cannot and must not have any place in a European Union based on the principle of respect for human rights and human dignity.
(IT) Mr President, ladies and gentlemen, I would like to express my great satisfaction that today we are tackling a subject like this with an important question, for which I warmly thank the authors, and I would also like to express my gratitude for the high level of cooperation that we have seen between all the political parties and the two committees.
I am also very happy to have heard very serious commitments voiced by the Commission and also by the Spanish Presidency, and I truly hope that the new directive will soon be drafted along the lines that essentially seem to enjoy a large consensus.
I think we know that the numbers in this field are very complex to analyse, but in brief, we are talking about almost 300 000 people, 79% of them women, many of them minors, being trafficked every year in our civilised Europe. Unfortunately, numbers have been rising in recent years. For this reason, too, we need to make very strong progress in the light of the new areas of responsibility that the European Union has and also in the light of what we have already approved in the Stockholm Programme to bring in some innovations.
It was a great step forward when we approved, at EU level, the provision - which, for example, had already been in force in Italy since 1998 - allowing humanitarian residence permits to be issued to victims. However, we must also make progress on safeguarding victims in relation to protection, social and employment reintegration, the possibility of preventing there being customers - which we must think very seriously about - and more serious and effective measures on sanctions which must, as you said, Commissioner, be harmonised at EU level.
In particular, we ask that the consent of victims to their exploitation be considered irrelevant, in view of the high level of blackmail involved in these circumstances.
I will conclude very shortly, just adding this: we need not only special protection for minors but, above all, also forms of support for persons arriving in Europe who have already previously suffered forms of trafficking along the journeys, ever longer and ever more tragic, that they complete before reaching our coasts and our territories.
(BG) Mr President, ladies and gentlemen, I, too, would like to congratulate the rapporteurs, the Commission and the Spanish Presidency for their boldness in enabling us to finally find a serious solution to this problem. When we talk about human trafficking, it is extremely important for us to think about establishing a permanent policy at European Union level. Such a policy will contribute to a more coordinated approach and enable Member States' actions to have a greater impact in terms of law enforcement, and protection and assistance provided to the victims of this form of trafficking.
The appointment of a European Union coordinator for combating human trafficking, working under the direct supervision of the commissioner responsible for justice, fundamental rights and citizenship, will guarantee that a single, coherent political approach is used by all Member States in tackling this serious crime. The coordinator's role will be to identify the problems and sources of human trafficking, implement preventive measures, devise and enforce strategies at European level, including active cooperation and consultation with civil society agencies, as well as to organise information campaigns and introduce measures to increase protection for and provide help to victims, and also support them in the reintegration process.
In order to tackle this global, transnational problem successfully, a coordinated strategy is required at European level which guides and supports Member States in their joint efforts to combat human trafficking effectively. Thank you very much for your attention.
One who is another's property and a helpless victim of some dominating influence - you might be forgiven for thinking this is a definition of human trafficking. In fact, it is a definition of slavery.
Trafficking is today's slavery. Trafficking of people, be it women, men or children, is a criminal offence and on the increase in all Member States. Extreme poverty, family breakdown and domestic violence contribute to some of the root causes of human trafficking. In the UK, we estimate approximately 5 000 victims, of which 330 are children.
The ECR Group welcomes this debate. National governments, law-enforcement agencies and border-control agencies need to work together. Mechanisms for victim support need strengthening. Initiatives must be robust, Member State-driven and EU-supported.
(SV) If there were no demand for exploiting people as cheap labour, if there were no demand for organs, if there were no demand for the purchasing of sexual services - then in such a world, we would not have trafficking in human beings either.
Demand is a key word as regards the combating of trafficking in human beings. Another important factor is that people in many parts of the world are living in poverty and in inhumane conditions, with the result that they can easily fall prey to those wanting to buy and sell human beings.
We therefore need not just efforts to reduce demand, but also, of course, preventive measures in the form of improving living conditions for many people in those parts of the world where the victims are recruited.
I and the Confederal Group of the European United Left - Nordic Green Left would like to thank Mrs Hedh and Mrs Bauer and their colleagues on the Committee on Civil Liberties, Justice and Home Affairs and the Committee on Women's Rights and Gender Equality. However, I would like to see some differentiated proposals for how we can support the victims of trafficking in human beings. Those who are victims of forced labour need different measures and support to those who are victims of the sex slave trade.
(ES) According to a United Nations report, in 2009, some 270 000 people were victims of human trafficking within the European Union. With these figures in mind, we need to ensure that European Union action is based, first and foremost, on victim protection, with special focus on the situation of women and children, who are the most vulnerable.
We cannot continue to stand by and remain indifferent to the play that is being enacted, to the sideshow of sexual exploitation that is unfolding before our eyes. For this reason, I completely support the Parliament's demands that victim assistance should be unconditional and that more forceful methods and more severe penalties should be adopted, as Mr Barrot has just told us.
Having said that, I would like to call on the Spanish Presidency, the European Commission and the Council to use all the European legislation at their disposal, both existing and future legislation, to protect the victims of human trafficking. I consider that the proposed European victim protection system, which I personally demanded from the Spanish Presidency during the Stockholm Programme debates, and which has finally come to fruition, will be an effective instrument for fighting such crimes. I hope for a firm undertaking, as we have already seen, from the Spanish Presidency, to ensure that this system offers victims special protective measures that will be effective throughout the European Union.
I hope that we who are responsible for taking action against the most severe problems in our society will come up with a real and substantial response to this extremely severe problem of human trafficking and that our words will not be empty promises. We really owe it to all the victims.
(SK) First of all, I would like to express my appreciation for my fellow MEPs, Mrs Hedh and Mrs Bauer, because despite the limited space available to them, they approached this topic very comprehensively.
I support the question and I would like to add a few factual observations and notes. Ordinary people usually have no idea of the enormous scale of trafficking in human beings. As a matter of fact, it is the third most lucrative illicit trade in the world. The fact that it mostly concerns women and children makes this immense business all the more inhumane. Our response to it must be massive and concentrated. Our fight has to be equally effective at all points of the trafficking triangle - it has to impact the supply and demand sides, as well as the traffickers themselves. Supply exists especially where there are inhumane living conditions, poverty and its feminisation, unemployment, violence against women, and overall oppression and instability engendering desperate human beings. Therefore, we should do everything in our power to help the people who fall victim to criminal trafficking within and outside the Union live a more dignified life.
The demand side deserves strict sanctions. Those who profit from exploitation of desperate or manipulated people within the grey economy must not go unpunished. Those who provide such services and those who use them consciously should also be faced with sanctions.
Finally, trafficking operators deserve exemplary punishment - organised crime in this area must be a priority target for organisations such as EUROJUST, EUROPOL and FRONTEX.
(SV) Slavery has not yet been abolished, as many in this House have already emphasised. Modern day slavery takes the form of the sex trade, and it is going on here and now. The bodies of women, girls and boys are sold like pieces of meat, just like any other goods, and it is happening all the time.
People are robbed of their most basic human rights and become the slaves of our times in our various Member States. This ought to be seen as Europe's greatest failure and shortcoming, and it must be dealt with by restricting and stopping both supply and demand.
In my home country of Sweden, a law entered into force ten years ago under which it is illegal to purchase sex. This law is important, because through it, society signals that no human being is for sale. The slave trade to America was made illegal in 1807, but it is still going on right in our midst in Europe. It is time that it was consigned to the dark recesses of history. It is our time and our responsibility to do all we can and I would like to thank the authors, Mrs Hedh and Mrs Bauer, for their excellent work that benefits us all.
(PL) Mr President, a few minutes ago, the representative of the Green party very correctly emphasised that this matter - human trafficking, or the sale of living people - is not an external problem which is imported by the European Union. It is also an internal problem. Citizens of my country are also being sold to at least several Member States of the European Union. It is a very significant and serious problem. It is my conviction that, on this matter, strong, united action is needed, and not only from EU institutions, but also from individual Member States. I will recall, here, an incident which took place a couple of years ago, when the Italian police and administration, reacting to certain information coming from Poland, put an end to cases of human trafficking where Polish workers were being illegally employed in Italy. This, too, is human trafficking, and we must not be silent about it.
(CS) Ladies and gentlemen, every year more than one million people are abused for slave labour, and 90% of them are abused for the purpose of sexual services. Only 3 000 victims have received assistance, and a mere 1 500 cases have been brought to court, even though this qualifies as a criminal offence throughout the European Union. Studies have shown that the profits from trafficking in human beings exceed those from drug smuggling and dealing. This kind of organised crime has grown with the Union's enlargement to the east. And yet, we still have no common strategy, and there is no coordination of measures taken by the various institutions and the Member States, which should not resist harmonisation of their legislation, even though this is not anchored in the treaties.
That is why I am asking the Spanish Presidency to complete negotiations with the Member States on the common definitions of punishments and sanctions. I would like to stress that the new directive we are waiting for should also combat more effectively the demand for illegal sexual services; in actual fact, it is alarming that the abuse of children in particular has been rising. In the case of children, the figure is nearing 20%. Also missing is effective prevention and education focused on children and parents alike. Do you know that only 4% of the parents of abused children admitted that their children had been lured to meetings via the Internet? As many as 1 500 websites where children are sexually abused were discovered in 2008. What we undoubtedly owe to the citizens of the European Union is a new, coordinated approach, and harmonisation of legislation to also combat the demand for and naturally the trafficking in humans itself. Therefore, I urge the Commission to submit to the European Parliament a comprehensive legislative proposal for a more effective struggle against trading in humans, within the shortest possible time.
(DA) Mr President, ladies and gentlemen, I would like to thank the authors for this important initiative, for the EU faces a huge challenge in preventing and combating trafficking in human beings. Trafficking in human beings is a rapidly growing lucrative business, and it is attractive because the punishments are mild compared with other money-making forms of organised crime such as drugs and the arms trade. Consequently, we have to come down hard on those behind it.
The victims of human trafficking are the most vulnerable and defenceless people, and they need our protection. We must not send them back into the arms of the human traffickers. They must be offered residence permits. In addition, we must also focus on the demand for the services that are provided by people trafficked and implement various measures such as criminalising the purchase of prostitution and increasing the sanctions against those who use trafficked labour. I am therefore pleased that the Commission is contemplating the criminalisation of the abuse of trafficked human beings.
(LT) Events of recent days in Lithuania, when an organised gang was arrested for profiting from human trafficking, demonstrated once again that this crime is a widespread phenomenon that is intensifying even more during the economic and financial crisis. At present, almost 90% of the victims of people trafficking are women and children, the majority of whom fall victims because of poverty and attempts to seek means to survive. Human trafficking is a monstrous crime and an extreme humiliation of human dignity; there is nothing worse than being sold into slavery. Therefore, it is very important to strengthen cooperation between the Member States and with third countries, to ensure a dialogue with non-governmental organisations and to call on the Commission to establish the position of a European coordinator for these matters. It is also necessary to ensure the security of victims of trafficking in human beings and their complete integration. The accomplices, organisers or sponsors of this terrible crime must not be allowed to avoid responsibility.
(SK) I would like to congratulate the authors of this question, Mrs Hedh and Mrs Bauer. I would like to say that trafficking in human beings is one of the most profitable forms of international organised crime and, according to various reports and sources, its worldwide scale is estimated to be between 700 000 and 2 million persons, some say more, of whom 300 to 500 000 individuals are victims of trafficking in the European Union alone.
The current legal framework appears to be inadequate; therefore, I fully support the adoption in the near future of effective measures to strengthen both prevention and repression of trafficking in human beings. Stricter sanctions should be imposed on the direct offenders, including legal persons, as well as the users of services provided by the victims. On the other hand, I firmly believe that a high level of protection, together with fair and adequate compensation, needs to be provided to the victims, regardless of the Member State in which they are located or where the crime was committed. The protection, support and assistance provided must not lead to secondary victimisation and I would also like to say that the provisions relating to minors, who easily become victims due to their vulnerability and gullibility, deserve special attention.
In conclusion, I would like to say that trafficking in human beings also often occurs for the purpose of organ harvesting.
(DE) Mr President, it is quite significant that we should be debating the subject of human trafficking here today, as this is a subject that remains taboo and since, unfortunately, in our highly developed society, it is women who, in particular, are very often victims of such human trafficking. I am thinking of prostitution, first and foremost, but also of children. Very often, we do not want to see it. For a successful programme against human trafficking, we need to prioritise education, awareness-raising, and we will need money later on. We should take this into account in our considerations right from the start, as it cannot just be the aim to arrest the perpetrators and enforce a just punishment; we must also seek to have victim protection that means victims do not become victims a second time, but that we also have the funds to re-integrate them into society. We must aim to take away the traumas experienced by children and integrate the women, as a top priority, into our working world, a legal working world.
Mr President, European action on this issue is long overdue, so I was very pleased to hear Mr López Garrido's remarks on children, the Commissioner's remarks and, this morning, that Commissioner-designate Malmström plans to bring forth a new directive in this area as a priority.
I want to urge both the Council and Commission to look at the support systems for victims, particularly the specific needs of trafficked children, who have very different needs to those of trafficked adults. In the UK, last year alone, 325 children were identified as being suspected victims of trafficking. Many of those were UK citizens trafficked within the UK, not externally sourced, if I might use that expression.
There are children in my own region who are trafficked but we find that, even after registration with social services, many trafficked children just disappear because they remain under the control of their traffickers. They find it just too easy to re-traffic these children. This occurs all over the EU and we must put a stop to it. Trafficked people are voiceless and vulnerable and they rely on the European Union to speak out for them, to stop this abhorrent crime, and to care for them.
(DE) Mr President, begging, prostitution, theft and burglary - human traffickers and people-smuggling gangs need people, primarily women and children, for these and other, similar objectionable activities. We are talking about hard-to-monitor criminal activity here, with a very high number of unreported cases. At this point, I would like to point out that my home country of Austria is particularly affected, as a popular transit country, but also as a popular final destination. We therefore need to be aware that the vast majority of people-smuggling gangs are active in moving people from eastern and south-eastern Europe to central Europe and that the victims are not only recruited in third countries but also come from the Member States themselves. The fact is that there has been a rise in such cases and that our external border controls scarcely function.
In the light of this development and the verifiable reality that these journeys are often undertaken in buses - criminal tourism - the question must be asked as to whether it would not make sense, in these circumstances, in addition to the drawing up of reports by Europol, Frontex and others, to re-introduce border controls in the relevant border regions and suspend Schengen for a limited period where necessary.
(SK) I congratulate the authors on the submitted question and you, Commissioner, on your response.
I would like to underline one of the many topics relating to this issue. The draft resolution states that children are particularly vulnerable and thus at greater risk of becoming victims of trafficking in human beings. At the same time, it says that 79% of the identified victims of trafficking are women and girls. However, it fails to mention that parents should play a primary role in protecting children from trafficking. Parents often do not even know what risks their children are exposed to or are not at all interested in how they spend their spare time. In the context of prevention, I have repeatedly proposed a European-wide campaign called: 'Do you know where your child is now?' This campaign should alert parents to the risks that their children face. I firmly believe that we can protect children from trafficking only if we cooperate with parents. Unfortunately, parents are not mentioned anywhere in the draft resolution.
(PL) Mr President, in the context of today's debate, it is necessary to draw attention to three matters which require particular attention. Too few criminals are brought to justice. Despite the rise in the number of criminal proceedings involving human trafficking, it is still many times lower than the number of crimes committed.
The victims do not receive appropriate assistance, shelter or compensation. Bearing in mind the estimated scale of human trafficking in Europe, it should be noted that only several countries have taken measures which can be said to be a real reaction.
Thirdly, the situation is not being monitored sufficiently. It is obvious that this problem does not affect only the European Union. It is, therefore, of key significance that the Union work yet more closely with the appropriate international organisations to create a new standard in the fight against this terribly dangerous phenomenon.
I believe that this wide-ranging debate has served to highlight that we are faced with an enormous problem, a problem that poses us an enormous challenge. I am pleased that this debate has taken place on the very day that I have spoken before the European Parliament for the first time, which is undoubtedly an honour. I am pleased that it has happened in these two important debates that have been held tonight in this important and mighty Parliament.
I believe that it is not enough to simply refer to or reflect on this huge problem. It must be tackled with all our strength because it is a very serious problem and the enemies we are facing are very strong. We therefore need great political will to tackle the problem. Here tonight, this great political will has been displayed, and how! I can assure you that the Spanish Presidency is going to show it means to tackle this matter, together with all the other European institutions.
I believe we can also say that this is a problem that must be tackled from a European perspective. You have stated very clearly how such things come to pass in Europe; Mrs Hirsch pointed it out clearly and Mr Papanikolaou and Mrs Parvanova spoke about the cross-border nature of this matter. It is happening in Europe and we must tackle it from Europe. It has been repeated many times and I repeat it now: it is important for the Commission to propose a directive as soon as possible in order to tackle the problem from this angle. I believe that Mrs Roithová put it very succinctly in her speech.
I believe that the three major aspects that we must cover and emphasise in the regulation that will be issued by Europe, in the work that will be done by Europe, must be as follows. The first is victim protection. Victim protection is a central aspect and certainly the one most discussed here tonight. The authors of the question, Mrs Sargentini, Mrs Ernst, Mrs Thomsen and other speakers indicated the importance of victim protection, which normally refers, above all, to women and children - the most vulnerable people. Mrs Jiménez-Becerril Barrio, Mrs Kadenbach and Mrs Bearder also eloquently expressed the need to introduce a victim protection system, which is an essential instrument and a priority of the Spanish Presidency.
Victim protection, then, is in first place; secondly, we must have tireless persecution and harsh punishment for traffickers - Mr Ziobro expressed this very forcefully in his speech; and thirdly, we must consider the subject of demand for these services. This is something hard to tackle but it is part of the problem and, as such, I therefore believe it must be included as one of the three major aspects on which I believe a global approach must be based. As I stated before, ladies and gentlemen, the Spanish Presidency is and will be absolutely committed to a subject of such overriding importance as this.
Mr President, I believe that this debate has done much to clarify the preparation of the future directive, and I can, of course, confirm Minister that the Commission intends to present it this spring.
I would like to echo the comments made by Mr Moraes, by saying that we must use the most modern means to fight against this scourge, which itself is also often carried out using the most modern methods, and that we must fight against all forms of exploitation.
Minister, you said just now that there are three pillars: the victims, the seriousness of the penalties and then the problem of demand. I would emphasise somewhat the issue of victims and victim protection since, in the framework decision, we had already negotiated unconditional support for all victims, immunity from criminal prosecution, and the right to legal assistance. Furthermore, in the future directive, we intend to deal with accommodation, medical and psychological treatment, advice and information, in a language that is understood by the victim, and then all kinds of supplementary support.
In response to Mrs Záborská, I would add that, indeed, as far as child victims of people trafficking are concerned, the Commission will address issues relating to the prevention of this scourge, as well as the protection, return and reintegration of these children, in an action plan on the situation of unaccompanied minors. Incidentally, Minister, this was a strong demand made by the Spanish Presidency.
We will therefore present this action plan, which will be adopted by the College in spring 2010, so that it may be examined by the Council and by the European Parliament. This action plan will propose several areas of action to tackle the main challenges posed by this phenomenon, which affects unaccompanied minors arriving in the European Union in different contexts, and will be guided by the best interests of the child.
However, Mrs Záborská is also right; families must be increasingly involved in supervising, in particular, use of the Internet, which exposes children, once again, to new risks.
As you said, Minister, political will does exist in the European Parliament. I believe the Commission has already done some good preparation work on this draft directive. It will submit it shortly, and I would like to thank the European Parliament for offering not just its full support, but also a whole series of very interesting ideas that have emerged during this debate. Once again, I would like to thank all the speakers. Indeed, I believe that the European Parliament has a crucial role to play in the fight against this major scourge.
The debate is closed.
The vote will take place at the February I part-session.
Written statements (Rule 149)
Those who are involved in human trafficking do not make any distinction between men, women or children, as long as they can make money from trafficking them. Often, it is children who are in the greatest danger. According to the ILO, roughly 218 million children are involved in child labour at present. It is impossible to give a definite figure, however, as these children are involved in prostitution, slavery, forced labour and so on, areas for which accurate figures are not available. The EU must urgently tackle trafficking in the labour market. I find it encouraging that this issue is a priority of the Spanish Presidency and I hope that members of the Council will work together to put issues related to human trafficking and child labour at the heart of EU legislation and, in particular, that these questions will be dealt with within the context of trade agreements. As a result of its important role in global trade matters and its commitment to protecting human rights, the EU has a responsibility to combat human trafficking and child labour.
in writing. - The trafficking of human beings is deplorable anywhere in the world, but particularly disgraceful in the European Union given our high levels of internal cooperation and resources. In particular, the trafficking of young women for use in the sex trade is a relic of Europe's fragmented past and must become an aspect of European history. In this regard, the Union must commit over the five-year term of the incoming Commission to increase border security, and to implore national governments to do more to tackle the sex trade, particularly when it involves young women who have been trafficked from another country. Currently, the laws exist in most countries but are simply not being enforced.
The speed with which this debate has been initiated so soon after the Treaty of Lisbon's entry into force is not only opportune from a legislative perspective, but is also an absolute requirement dictated by a situation exacerbated by the economic crisis. Poverty, job losses, the lack of prospects for young people, the absence of accurate information about the risks involved and an absence of even a minimal level of sex education are some of the factors contributing significantly to the vulnerable situation of the potential victims. I believe that a hard-hitting information campaign is required, especially among minors from disadvantaged areas and groups, to improve the effectiveness of preventive actions. We cannot talk about specifically combating the trafficking of women without considering strong measures for tackling criminal activities and the networks controlling this traffic, which is extremely busy in the Balkan and Mediterranean regions. I want to emphasise that measures are needed to discourage the level of demand for prostitution, which is the most direct route, with the adoption of measures to punish clients. I should mention that better funding is also required for the programmes intended to combat human trafficking. I call for the adoption of harsh punitive legislation and for closer cooperation between Member States and the authorised European institutions: Europol, Frontex and Eurojust.
Although two pieces of European legislation currently in force deal with trafficking in human beings and its victims, the Member States of the European Union in practice often look upon these persons as illegal immigrants. It is very important to make a distinction between the two. Illegal immigrants are often obliged to leave their countries on account of some financial or social circumstance, and they arrive on European territory illegally, albeit as a result of their own decision. Those affected by human trafficking have not taken a free, informed decision about all this. They are to be treated entirely as victims.
EU Member States must offer victims adequate protection. Not only should they be guaranteed legal or physical protection, but medical and psychological assistance, social rehabilitation, and those who collaborate with the authorities should be given residence permits for the duration of the investigation of the human trafficking case. It is important, moreover, that the Commission should use information campaigns to help make sure that all those who may be at risk should be aware of their rights, opportunities and the dangers both within the EU and in third countries, and that it should do everything possible to ensure that Member States duly transpose and implement the relevant European legislation. Given that the matter of human trafficking falls under the purview of several commissioners, including the commissioners for justice, freedom and security, for external relations, and for employment, social affairs and equal opportunities, it would be worth considering the appointment of a portfolio coordinator who could effectively liaise in order to ensure appropriate handling of this problem.
in writing. - Women and children are the principal victims of human trafficking. When a new Council Framework Decision will be formulated regarding human trafficking, women and children have to be put at the centre of action. Therefore, I agree with opinions stating that gender-specific violence data must be collected throughout the European Union as soon as possible. Victim protection costs money, and this life-saving money should be spent wisely. We should bear in mind that without reliable and comparable data, we will not be able to locate resources to the appropriate places in an appropriate manner. We also have to be aware of the fact that different Member States and especially different cultures handle the problem differently. There are Member States where victim protection is well organised and reachable for everyone, like in Spain, and there are Member States where it is almost a non-issue. That means that we not only need to locate resources wisely, but we also have to come up with practical and statistical solutions (namely with a minimum European standard at least) in order to tackle the latency problem, and in order to draw attention to this question where it is needed.
in writing. - The problem of the trafficking of human beings has been with us for a long time, but instead of getting to grips with the issue, Member States stand indicted for our individual and collective failure to deal with this exploitation and degradation of women. While free movement facilitates trafficking in terms of the removal of border controls, on the other hand, one would imagine that increased police cooperation should be in a position to tackle the problem. What is clear is that the political will is not there. The May 2005 'Council of Europe Convention on the Action Against trafficking in Human Beings' has only been ratified by nine countries, two thirds of women trafficked for prostitution come from Eastern Europe and yet, countries like the Czech Republic and Estonia have not signed the convention. Apart from the political will not being there, the police will is not there either. The number of convictions is derisory in terms of the problem; the police do not see human trafficking as a crime.
The United Nations has estimated that there were around 270 000 victims of human trafficking in 2009 in the European Union. The European Union must commit itself in the very near future and come up with legislative instruments which will cover both the prevention of and fight against human trafficking, as well as protection of the rights of trafficking victims. Future European legislation will have to review the level of sanctions against traffickers so that they are commensurate with the severity of the offence. International judicial cooperation, collaboration among all agencies for protecting minors and those campaigning for human rights, setting up specific funds for providing compensation, and effective protection for victims are all areas which need to be strengthened. Furthermore, I feel that Eurojust, Europol and Frontex must have even further involvement in the fight against human trafficking and the protection of victims, as well as collect data and compile statistics on this phenomenon.